Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [19 May 1778]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Aux Galeries du Louvre ce mardy matin[May 19, 1778]
Mon Illustre confrère on fera demain mercredy à l’Académie le rapport du projet d’Etablissement de M. De La Blancherie. J’espere que vous n’avez pas oublié que vous êtes un des commissaires nommés pour en rendre compte à la compagnie. Vos collègues commissaires sont M. De Lalande M. De Condorcet et votre serviteur. Or il est d’usage que les Commissaires ayent tous lu le rapport avant qu’on le lise à l’Académie et qu’ils soient presens quand on le lit. Mais il suffira pour tout cela mon Illustre confrère que vous soyez à l’Académie vers les quatre heures quatre heures et demie et même plus tard si vous ne le pouvez pas plus tot. Adieu mon Illustre confrère je n’ai que le tems de vous dire combien je vous suis veritablement attaché et pour la vie
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin / Deputé du Congrès / a Passy
Notation: Mr. Le Roy Paris.
